MEMORANDUM **
Roel Escobar appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition as time-barred under 28 U. S.C. § 2244(d)(1). The appellees have conceded that, under opinions of this court issued after the district court’s decision, the district court erred by dismissing the petition as untimely. See Bunney v. Mitchell, 262 F.3d 973 (9th Cir.2001); see also Nino v. Galaza, 183 F.3d 1003 (9th Cir.1999). We therefore reverse and remand for further proceedings.1
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We need not address Escobar’s alternative argument as to why the petition was timely.